UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission file number 1-15117. On2 Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 84-1280679 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3 Corporate Drive, Suite 100, Clifton Park, New York 12065 (Address of principal executive offices) (Zip Code) (518) 348-0099 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes oNo Indicated by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). o Large accelerated filer þ Accelerated filer o Non-accelerated filer  o Smaller reporting company APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.o Yeso No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest applicable date: The number of shares of the Registrant’s Common Stock, par value $0.01 (“Common Stock”), outstanding as of July 30, 2009 was 175,504,000. Table of Contents PART I — FINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements. Condensed Consolidated Balance Sheets at June 30, 2009 (unaudited) and December 31, 2008 2 Unaudited Condensed Consolidated Statements of Operations Three and Six Months Ended June 30, 2009 and 2008 3 Unaudited Condensed Consolidated Statements of Comprehensive Income (Loss) Three and Six Months Ended June 30, 2009 and 2008 4 Unaudited Condensed Consolidated Statements of Cash Flows Three and Six Months Ended June 30, 2009 and 2008 5 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 42 PART II — OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 4. Submission of Matters to a Vote of Security Holders 44 Item 6. Exhibits 45 Signatures 46 Certifications - 1 - PART I — FINANCIAL INFORMATION Item 1. Consolidated Financial Statements ON2 TECHNOLOGIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value and share amounts) June 30, 2009 December 31, 2008 (unaudited) ASSETS Current assets: Cash and cash equivalents $ 2,666 $ 4,157 Short-term investments 131 132 Accounts receivable, net of allowance for doubtful accounts of $385 at June 30, 2009 and $623 at December 31, 2008 2,199 2,730 Prepaid and other current assets 290 439 Total current assets 5,286 7,458 Property and equipment, net 700 715 Capital leases, net 372 686 Acquired software, net 1,859 2,212 Other acquired intangibles, net 4,945 5,276 Goodwill 9,068 9,099 Other assets 402 430 Total assets $ 22,632 $ 25,876 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 1,323 $ 1,352 Accrued expenses 4,203 4,368 Accrued restructuring expenses 785 — Deferred revenue 1,484 2,133 Short-term borrowings 190 63 Current portion of long-term debt 171 1,148 Capital lease obligation 254 260 Total current liabilities 8,410 9,324 Long-term debt 1,979 1,802 Capital lease obligation, excluding current portion 311 432 Warrant derivative liability 139 — Total liabilities 10,839 11,558 Commitments and contingencies — — Stockholders’ equity: Preferred stock, $0.01 par value; 20,000,000 authorized and -0- outstanding — — Common stock, $0.01 par value; 250,000,000 shares authorized; 175,504,000 and 171,769,000 shares issued, and outstanding at June 30, 2009 and December 31, 2008, respectively 1,755 1,718 Additional paid-in capital 196,392 196,371 Accumulated other comprehensive loss (1,247 ) (1,073 ) Accumulated deficit (185,107 ) (182,698 ) Total stockholders’ equity 11,793 14,318 Total liabilities and stockholders’ equity $ 22,632 $ 25,876 See accompanying notes to unaudited condensed consolidated financial statements - 2 - ON2 TECHNOLOGIES, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended June 30, Six Months Ended June 30, 2009 2008 2009 2008 (In thousands except per share data) Revenue $ 4,996 $ 3,265 $ 9,012 $ 7,717 Operating expenses: Costs of revenue (1) 445 1,194 1,018 2,624 Research and development (2) 1,721 3,009 3,885 5,817 Sales and marketing (2) 926 1,875 1,902 3,764 General and administrative (2) 1,548 3,926 3,622 6,694 Restructuring expense — — 1,032 — Costs associated with proposed merger 420 — 420 — Litigation settlement costs 523 523 Equity-based compensation: Research and development 173 105 311 224 Sales and marketing 70 74 119 112 General and administrative 194 258 426 471 Total operating expenses 6,020 10,441 13,258 19,706 Loss from operations (1,024 ) (7,176 ) (4,246 ) (11,989 ) Other income (expense), net: Interest (expense) income, net (33 ) (14 ) (70 ) 61 Other income, net 164 15 435 14 Gain from forgiveness of debt 669 — 669 — Total other income 800 1 1,034 75 Net loss (224 ) (7,175 ) (3,212 ) (11,914 ) Net loss attributable to common stockholders $ (224 ) $ (7,175 ) $ (3,212 ) $ (11,914 ) Basic and diluted net loss attributable to common stockholders per common share $ 0.00 $ (0.04 ) $ (0.02 ) $ (0.07 ) Weighted average basic and diluted common shares outstanding 175,507 170,971 174,440 170,729 (1) Includes equity-based compensation of $59,000 and $130,000 for the three and six months ended June 30, 2009. Includes equity-based compensation of $79,000 and $162,000 for the three and six months ended June 30, 2008. (2) Excludes equity-based compensation, which is presented separately. See accompanying notes to unaudited condensed consolidated financial statements - 3 - ON2 TECHNOLOGIES, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) Three Months Ended June 30, Six Months Ended June 30, 2009 2008 2009 2008 (In thousands) (In thousands) Net loss $ (224 ) $ (7,175 ) $ (3,212 ) $ (11,914 ) Other comprehensive income (loss): Foreign currency translation adjustments 520 (57 ) (174 ) 3,423 Comprehensive income (loss) $ 296 $ (7,232 ) $ (3,386 ) $ (8,491 ) See accompanying notes to unaudited condensed consolidated financial statements - 4 - ON2 TECHNOLOGIES, INC. UNAUDITED
